CRIST, Judge.
Appeal from the denial of an application for release from a state mental hospital pursuant to § 552.040, RSMo. (Supp.1980). We affirm.
Movant was committed to Fulton State Hospital on September 22,1978, pursuant to court order. His commitment resulted from a finding he was not guilty of capital murder by reason of mental disease or defect.
At the hearing on the application, movant testified he no longer had a mental disease or defect. Movant had no other evidence. The State presented psychiatric evidence that movant was suffering from schizophrenia, required continued treatment and confinement, and posed a threat to society if released.
Movant asserts the judgment was against the weight of the evidence without explanation. He cites no authority. He says “[he] seeks to exhaust his state remedies by this appeal.”
Movant did not meet his burden of establishing his freedom from mental disease or defect. State v. Pertuisot, 547 S.W.2d 192, 193 (Mo.App.1977).
Judgment affirmed.
CRANDALL, P.J., and REINHARD, J., concur.